In an action to recover damages for personal injuries, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Segal, J.), entered September 20, 1999, as denied their motion for summary judgment on the ground that the plaintiff Brendan McMonagle did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
After the defendants made out a prima facie case for sum*679mary judgment, the plaintiffs raised a triable issue of fact as to whether the injured plaintiff Brendan McMonagle sustained a significant limitation of use of a body function or system as a result of the subject accident (see, Insurance Law § 5102 [d]). The affidavit of the injured plaintiff’s chiropractor was based both on a recent examination of the injured plaintiff and one conducted within 10 days of the subject accident. In addition, on both of these occasions the injured plaintiff’s chiropractor identified the objective tests performed and the specific degree of limitation (see, Grossman v Wright, 268 AD2d 79). Bracken, J. P., Santucci, Altman and Florio, JJ., concur.